The only error presented, which is supported by the record and appellant's brief, is the ruling of the trial court overruling appellant's motion for a new trial. The only legal reason presented by this motion is the insufficiency of the evidence to sustain the finding of guilty by the court. The narration of the evidence in appellant's brief sustains every material element of the offense charged against appellant, which is therefore sufficient to sustain the finding of guilty by the court.
Judgment affirmed.